Citation Nr: 1539857	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  09-37 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for kyphoscoliosis.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1984 to December 1987.

This appeal comes to the Board of Veterans' Appeals (Board) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan in December 2010 and March 2013.  

In January 2015, the Board remanded the Veteran's claim for additional development. The Board finds that directives of the remand were substantially complied with and there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).

In October 2014, the Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.


FINDINGS OF FACT

1. No pre-existing back injury is noted on the Veteran's May 1983 entrance examination. 

2. The evidence of record does not clearly and unmistakably establish that the Veteran entered active duty with a pre-existing back disability.

3.  The evidence of record does not clearly and unmistakably establish that the Veteran's pre-existing back disability was not aggravated by his military service.

4. The Veteran's current kyphoscoliosis was aggravated by his in-service back injury.


CONCLUSION OF LAW

The criteria for service connection for kyphoscoliosis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.304(a), 3.304(b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for kyphoscoliosis has been granted.  As such, the Board finds that any error related to the VCAA on these claims is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection for Kyphoscoliosis

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.304(a).  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  See 38 C.F.R. § 3.304(b) (2015).  Where there is "clear and unmistakable" evidence that the injury or disease claimed pre-existed service and was not aggravated during service, the presumption of soundness has been rebutted.  See 38 U.S.C. § 1111 (West 2014).  

In the instant claim, the Veteran underwent an examination in May 1983 prior to his entry into military service.  The examination does not mention any current disability of the Veteran's back or prior injury to the Veteran's back.  Moreover, no defects or diagnoses are listed in box 74, and it is stated in box 77 that the Veteran was qualified for entry to active service in January 1984. 

As 38 C.F.R. 3.304(b) states that only conditions that are recorded in examination reports are to be considered "noted" for presumption of soundness purposes, the Board finds that no back disability was not "noted" upon entry into service and, the Veteran is presumed to have been sound at entry.
To rebut the presumption of soundness, the government must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The aggravation step requires showing either that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).
Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).   It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003).

38 C.F.R. § 3.303(c), indicates that in regard to disabilities first noted in service, there are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles existence of a disability prior to service is established no additional or confirmatory evidence is necessary.  

In this instance, the Board notes that the Veteran's service treatment records don't indicate that the Veteran sought treatment related to his back until December 1984, when he reported "sudden onset" mid-thoracic pain.  The Veteran has stated that as he was running in place, he leaned forward, felt a "pop" in his mid-back and then fell forward due to the pain in his back.  He prescribed bed rest and muscle relaxers from the Fort Meade Army Hospital and was released to light duty.   

Upon separation from active service in December 1987, the Veteran filed for service connection for a back condition related to "trauma to back in the "mid thoracic region."  The Veteran was granted service connection for a thoracic strain with minimal degenerative arthritis in April 1988.  

In December 2006, the Veteran indicated that his back condition had worsened and he requested an increased rating.  A statement was provided from a private physician that stated that the Veteran has a continuing back problem due to an injury that occurred while the Veteran was serving in the military.  An x-ray of the thoracic spine from August 2005 noted accentuated kyphosis and generalized hypertrophic degenerative spurring.  

Records from the Ann Arbor VAMC in August 2009 indicate that the Veteran had a diagnosis of kyphoscoliosis and thoracic hyperkyphosis.  

In June 2015, the Veteran was sent for a VA examination to determine if the Veteran's kyphoscoliosis was related to his active service, either on a direct or secondary basis.  The examiner stated that the Veteran's condition "was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that it is less likely than not that the kyphoscoliosis was incurred in or caused by active service because kyphosis and scoliosis of the thoracic spine are congenital conditions.   The examiner opined that the Veteran more than likely entered the military with some minor element of kyphosis and or scoliosis conditions that was not noted on military enlistment.  The examiner opined that the incident that occurred during physical training in December 1984 most likely aggravated a pre-existing kyphoscoliosis.  

As discussed earlier (and as was noted by the VA examiner), no back condition was noted at entry and the Veteran is presumed sound at entry unless VA shows by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The Board does not find that clear and unmistakable evidence has been shown for either of these criteria.  The VA examiner reports that the Veteran "more than likely" entered the military with some minor element of kyphosis and or scoliosis conditions.  The Board does not find that "more than likely" meets the "onerous" evidentiary standard of "clear and unmistakable evidence."  Further, the examiner explicitly states that even if the Veteran "clearly and unmistakably" had a pre-existing condition of kyphoscoliosis, that this condition was aggravated by the Veteran's activities during December 1984; therefore, the presumption of soundness has not been rebutted.

As the presumption of soundness has not been rebutted with regard to the Veteran's kyphoscoliosis, the Veteran's claim becomes one of direct service connection, without consideration of aggravation of a pre-existing condition.  Wagner, 370 F.3d at 1096; see also Joyce v. Nicholson, 443 F.3d 845, 847-48 (Fed. Cir. 2006).  

The Board notes that the examiner states that the Veteran's current condition is "more than likely" related to the same condition that was injured during military service.  Accordingly, resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for the Veteran's current kyphoscoliosis is warranted.    


ORDER

Service connection for kyphoscoliosis is granted.


____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


